Per curiam.
The Judicial Qualifications Commission was furnished with information that respondent Judge J. Ben Spear had: (a) frequently sought to induce state troopers to give “help” on traffic citations by *480voiding or reducing the citations before they were recorded in the court records; (b) “taken care” of several DUI charges against his son-in-law; (c) threatened and sought to intimidate state troopers when they did not comply with his requests; (d) threatened to cause state troopers to be moved and to dismiss all of the state troopers’ citations returnable to his court unless they complied with his requests; and, (e) contacted another judge and induced him to nol pros a traffic citation returnable to his (the other judge’s) court.
Decided October 8, 1987.
J. Taylor Phillips, for Judicial Qualifications Commission.
Hamilton Lokey, W. Franklin Freeman, Jr., M. T. Simmons, Jr., for Spear.
The respondent filed a comment letter with respect to these charges. Whereupon, the Commission conducted a preliminary investigation. After the preliminary investigation, the Commission gave formal notice of the hearing to the respondent. The purpose of the hearing was to determine whether the respondent was guilty of wilful misconduct in office or conduct prejudicial to the administration of justice which brought the judicial office into disrepute.
The Commission heard oral testimony and considered documentary evidence and exhibits. A majority of the Commission arrived at the conclusion that respondent had violated Canon 2, one time; Canon 2A, three times; Canon 2B, two times; and, Canon 3C (1) (d), one time.
Based upon these findings the Commission recommended to the Supreme Court of Georgia that respondent be publicly reprimanded and that he be suspended from office without pay for a period of two months.
The record of the hearing in this matter supports the finding of the Commission, however, as set out in the following paragraph, we reduced the two months suspension to one month.
It is therefore ordered that effective November 1, 1987, Judge J. Ben Spear be suspended from office without pay for a period of one calendar month and that during this period he physically remain away from his chambers. We decline to follow the Commission’s recommendation as to the public reprimand.

All the Justices concur, except Clarke, P. J., and Hunt, J., not participating.